Citation Nr: 0627614	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2. Entitlement to an increased rating in excess of 20 percent 
for neuropathy of the radial cutaneous nerve at C6-7.

3. Entitlement to an increased rating in excess of 10 percent 
for residuals of an avulsion fracture at C-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1973 and from August 1974 to June 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board remanded the case to the RO in December 2004 to 
notify the veteran of the evidence necessary to substantiate 
his service connection claim under 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet.App. 439 (1995), and to attempt to 
obtain the veteran's service medical records from November 
1971 to November 1973.  The aforementioned development has 
been accomplished and the case is once again before the Board 
for review.

The issues of entitlement to increased ratings for neuropathy 
of the radial cutaneous nerve at C6-7 which is rated 20 
percent, and residuals of an avulsion fracture at C-7 which 
is rated 10 percent are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has provided all required notice to the veteran and has 
obtained all relevant evidence necessary for the equitable 
disposition of the veteran's appeal.

2. Degenerative disc disease of the lumbosacral spine was not 
manifested during the veteran's active duty or for many years 
thereafter; any current degenerative disc disease is not 
related to service.




CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An August 2002 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to service connection.  Another letter was sent 
to the veteran in February 2005 following a remand of the 
appeal to the RO that outlined the information and evidence 
necessary to substantiate the veteran's secondary service 
connection claim.  The Board notes that the August 2002 
letter was sent to the appellant prior to the November 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The August 2002 and February 2005 letters advised the veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Both letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A May 2006 letter was sent to the veteran providing 
such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Following the Board's remand, the RO 
was able to obtain all of the veteran's service medical 
records and discharge papers.  Additionally, there is no 
indication of any available outstanding records, identified 
by the appellant, which have not been obtained.  The veteran 
informed the RO in a September 2002 letter that there were no 
private medical records and that all examinations and 
treatment were done at VA facilities.  All previous VA 
treatment records relevant to the veteran's claim were 
obtained.  

The veteran was also provided an October 2002 VA examination 
in connection with his claim.  The veteran, through his 
representative, is requesting another VA examination to 
provide a more specific opinion regarding whether the 
degenerative disc disease of the lumbosacral spine could have 
been caused or aggravated by the August 1977 motor vehicle 
accident the veteran was involved in while on active duty.  
While the Board considered the veteran's request for an 
additional VA examination, it finds that the medical evidence 
and VA examination of record are sufficient competent medical 
evidence to decide the claim and an additional examination is 
not necessary.  See 38 C.F.R. § 3.159(c)(4).  In support of 
its finding, the Board notes that the October 2002 VA 
examination opinion was based on a review of the entire 
claims file, including the treatment records from the 1977 
motor vehicle accident.  In addition, the examiner's opinion 
specifically mentions the accident, and the lack of any 
complaint for lumbar spine injury at that time.

In so far as the veteran's representative puts forth an 
argument for secondary connection of degenerative disc 
disease of the lumbosacral spine, the Board finds that no 
further development is necessary and the record is 
sufficiently developed to decide the claim.  The Board 
remanded this appeal to the RO in December 2004 with the 
express purpose of allowing the veteran time to develop a 
secondary connection claim.  No evidence or argument was 
submitted by the veteran or his representative, and he 
indicated in January 2006 that the Board should proceed with 
the evidence on record.  The Board finds that absent any 
corroborative evidence other than the veteran's own 
allegations that his degenerative disc disease of the 
lumbosacral spine might be associated with his service-
connected neck disability, a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet.App. 439 (1995).

In an August 2002 statement and in his June 2003 substantive 
appeal, the veteran claims his degenerative disc disease of 
the lumbosacral spine is due to an August 1977 motor vehicle 
accident that occurred while he was on active duty in 
Germany.  The veteran's service medical records from November 
1971 to November 1973 and from August 1974 to June 1979 were 
obtained, and the veteran was provided a VA examination in 
connection with his claim.

The veteran's service medical records do not reflect any 
complaints, diagnoses, or treatment for degenerative disc 
disease of the lumbosacral spine or general lower back pain.  
The record indicates that the veteran sustained an avulsion 
fracture of the spinous process C-7 in an August 1977 motor 
vehicle accident while on active duty.  However, the numerous 
treatment records associated with this accident are absent 
for any mention of lower back problems or lower back injuries 
from the accident.  According to the treatment records from 
the day of the accident the veteran complained of mid-back 
and neck pain.  The veteran was transferred from Germany to 
Walter Reed Hospital in May 1978.  The transfer note that 
accompanied the veteran indicates that he suffered an 
avulsion fracture of the spinous process of C-7 and 
potentially had ligament instability of the cervical spine C-
7.  There is no mention of any lumbar spine problems.

In addition to a lack of evidence in the service medical 
records, the veteran's post-service treatment records are 
silent on the issue of lower back problems.  The veteran was 
provided a VA examination in connection with increased rating 
claims in August 1979, March 1985, and January 1998.  
Although each examination was a spinal examination and was 
ordered to ascertain the severity of his cervical spine 
problems, it is notable that the veteran made no mention of 
any lower back problems at any time.  This is especially 
notable given that the March 1985 and January 1998 VA 
examination reports provide a detailed account of the 1977 
motor vehicle accident as reported by the veteran.  In 
describing the accident to the VA examiners, the veteran only 
reported cervical spine injuries, and did not report any 
lower back pain associated with the accident.  The record 
also reflects a March 1980 private orthopaedic examination by 
Mid-America Orthopaedic Clinic, Inc. submitted by the 
veteran.  The report notes that the veteran's complaints were 
stiffness of the cervical spine and numbness of the index 
finger and right thumb.  Again, there is no mention, by the 
veteran or the examiner, of any lower back problems.  This 
report includes a long, detailed medical history of the 
veteran's neck problems and like the VA examination reports, 
it too contains a detailed account of the 1977 motor vehicle 
accident in which the veteran fails to report any low back 
injury or pain, and limits injuries to the cervical spine 
with numbness and tingling.

The Board finds that the veteran's post-service medical 
reports do not support a finding that any current lower back 
problems are related to service.  The veteran was given a 
number of opportunities to report and be treated for lower 
back pain; however, in each instance he did not report any 
lower back problems, nor did he relate any lower back injury 
or pain to the 1977 motor vehicle accident.

The first recorded evidence of lower back problems is a March 
2002 VA outpatient treatment note in which the veteran had 
complaints of low back pain.  The veteran denied any injury 
or trauma; however, he did indicate that the pain began after 
he raked leaves.  There was no reference to any injury in 
service.  The veteran again reported low back pain in May 
2002.  In this VA outpatient treatment record the veteran 
reported that his back was sore from lifting air conditioners 
at work.  Again, no mention was made of a pre-existing low 
back injury.  Prior to the March 2002 treatment for low back 
pain, the veteran visited the VA outpatient clinic in 
November 2001 and February 2002.  In both instances the 
primary complaint was chronic neck pain.  No mention was made 
of any low back pain.  Again, the Board finds it notable that 
the veteran claims recurrent low back pain since the 1977 
motor vehicle accident; however, there is no mention in his 
post-service medical records until March 2002.  Furthermore, 
when the low back pain does surface in the record, his 
complaints are linked to post service activities that put 
stress on the low back, such as raking leaves and lifting air 
conditioners at work.  The Board finds that this evidence 
weighs heavily against the veteran's claim.

The veteran's lower back was eventually evaluated in an 
October 2002 VA spinal examination provided to the veteran in 
connection with his claim.  The examination report notes that 
the veteran suffered a cervical spine injury in the August 
1977 motor vehicle accident, and that the veteran believes 
his current lower back pain is also related to that accident.  
The veteran reported that he has had lower back problems ever 
since the accident and since leaving service; however, the 
examiner notes that he was unable to find any mention of 
lower back complaints in the veteran's service medical 
records, and there was no evidence of a low back injury as 
well.

Following the examination, the examiner diagnosed the veteran 
with degenerative disc disease of the lumbar spine.  However, 
the examiner concluded that the veteran's current 
degenerative disc disease and lumbar spinal symptoms are 
totally unrelated to his military service.  The examiner 
explained that the absence of any mention of lumbar spine 
problems at the time of the motor vehicle accident as well as 
many years following the accident suggest that the veteran's 
current problem is not related.  The examiner makes 
particular note of the Walter Reed Hospital transfer note 
from May 1978 and the fact that there is no mention of a 
lumbar spine injury or complaints of lower back pain.  The 
examiner's conclusion was drawn after a thorough interview 
and examination of the veteran, and review of the claims 
file, and the report offers a reasonable rationale for the 
offered medical opinion.  Therefore, this report will be 
afforded considerable probative weight as an expert medical 
opinion specifically addressing the issue of nexus between 
the veteran's degenerative disc disease of the lumbosacral 
spine and his military service.

The twenty-one year lapse in time between the veteran's 
active service and the first complaint of low back pain also 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet.App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, it is also pertinent to point out that when the 
veteran filed a claim for service connection for a neck 
injury in June 1979, and increased ratings for a service-
connected neck injury in 1984 and December 1997, he did not 
mention a low back disability.  Additionally, as was 
discussed above, the veteran's claims file contains a number 
of private and VA treatment records.  With the exception of 
the March 2002 and May 2002 VA outpatient notes, there is no 
evidence that the veteran complained of low back pain despite 
opportunities to express such during the course of VA 
examinations in August 1979, March 1985, January 1998, 
November 2001, and February 2002.  In all of these instances 
the veteran limited his complaints to his cervical spine.  
The veteran also failed to include any mention of low back 
pain or injury when describing the 1977 motor vehicle 
accident to the physicians in these examinations.  The Board 
finds that this evidence weighs heavily against the veteran's 
claim.

The Board has reviewed and acknowledges the veteran's own 
assertions that his current degenerative disc disease of the 
lumbosacral spine was caused by the August 1977 motor vehicle 
accident that occurred while the veteran was on active duty.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

To the extent that the veteran's November 2004 Appellant's 
Brief puts forth an argument for secondary service connection 
for degenerative disc disease of the lumbosacral spine, the 
Board finds that the veteran has offered no competent medical 
evidence in support of this argument.  The Board remanded the 
veteran's appeal in December 2002 to allow the veteran to 
develop his secondary connection claim; however, neither the 
veteran nor his representative submitted any evidence or 
argument in support of a secondary service connection claim.  
The Board acknowledges the veteran representative's 
statements regarding secondary service connection; however, 
there is no competent medical evidence in the record that his 
degenerative disc disease of the lumbosacral spine is a 
result of his service-connected neck injury or was aggravated 
by his service connected neck injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Again, only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  There is also no evidence in the many 
treatment records related to the veteran's cervical spine 
injury that suggest a link between the service-connected 
injury and any low back pain.  In fact, there is no mention 
of any back pain at all in these treatment records.  The 
Board finds that entitlement for degenerative disc disease of 
the lumbosacral spine cannot be granted based on secondary 
service connection when there is no competent medical 
evidence suggesting a causal link to the veteran's service-
connected cervical spine injury.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
degenerative disc disease of the lumbosacral spine.  There is 
no evidence in the veteran's service medical records or his 
post-service medical records that he suffered a back injury 
in service.  The first complaint of low back pain was twenty-
one years after service separation, and the treatment records 
suggest that it may have been linked to post service leaf 
raking or heavy lifting at work.  Additionally, an October 
2002 VA examination opinion was against any causal link 
between the veteran's current degenerative disc disease of 
the lumbosacral spine and his military service.  The Board 
finds this VA opinion to be probative evidence against any 
nexus given the thoroughness of the examination, interview, 
and claims file review.  Finally, the veteran had plenty of 
opportunity to mention a low back problem and its 
relationship to his 1977 in-service motor vehicle accident, 
however, he did not do so until 2002.

The preponderance of the evidence is against the veteran's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for degenerative disc 
disease of the lumbosacral spine is denied.


REMAND

The veteran filed a claim for an increased rating for his 
cervical spine disability in December 2001.  In a November 
2002 rating decision, the RO granted an increased rating for 
neuropathy of the radial cutaneous nerve at C6-7 and assigned 
a separate rating for residuals of an avulsion fracture at C-
7.  The RO assigned a 20 percent rating for the neuropathy of 
the radial cutaneous nerve at C6-7 and assigned a separate 10 
percent rating for the residuals of an avulsion fracture at 
C-7; both ratings were effective from November 27, 2001.  
Service connection has been in effect for neuropathy of the 
radial cutaneous nerve at C6-7 at 20 percent from June 1979.  
An increased rating was assigned based on November 27, 2001 
treatment records showing a worsening of the disability.  The 
November 27, 2001 treatment records also served as the basis 
for assigning a separate rating for the residuals of an 
avulsion fracture at C-7.

In December 2002, the veteran submitted a timely notice of 
disagreement (NOD) on both issues.  However, a statement of 
the case was provided only for the claim of service 
connection for degenerative disc disease of the lumbosacral 
spine.  Therefore, these increased rating claims must be 
remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet.App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet.App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet.App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  These issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997); Archbold, 9 Vet.App. at 130.



Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
a statement of the case and appropriate 
VCAA notice as to the issues of 
entitlement to an increased rating for 
neuropathy of the radial cutaneous nerve 
at C6-7 which is rated 20 percent 
disabling and an increased rating for 
residuals of an avulsion fracture at C-7 
which is rated 10 percent disabling.  The 
veteran should be informed that he must 
file a timely substantive appeal in order 
to perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


